Citation Nr: 1231519	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  97-26 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased disability evaluation for Reiter's syndrome, pursuant to Diagnostic Code 5002, to include consideration of whether additional separate ratings are warranted.

2.  Entitlement to an increased evaluation for dysthymic disorder, previously evaluated as mood disorder with anxiety and depression, currently evaluated as 50 percent disabling.

3.  Entitlement to an earlier effective date prior to May 6, 2006, for the grant of total disability rating for compensation based on individual unemployability (TDIU).

4.  Entitlement to an earlier effective date prior to September 11, 1995, for the grant of a separate increased rating of 20 percent for arthritis, cervical spine, residual of Reiter's Syndrome.  

5.  Entitlement to an earlier effective date prior to September 11, 1995, for the grant of a separate increased rating of 10 percent for arthritis, lumbar spine, residual of Reiter's Syndrome.  

6.  Entitlement to an earlier effective date prior to September 11, 1995, for the grant of a separate increased rating of 10 percent for arthritis, right ankle, status-post retrocalcaneal exostosis, residual of Reiter's Syndrome.  

7.  Entitlement to an earlier effective date prior to September 11, 1995, for the grant of a separate increased rating of 10 percent for arthritis, left ankle, status-post retrocalcaneal exostosis, residual of Reiter's Syndrome.  

8.  Entitlement to an earlier effective date prior to September 11, 1995, for the grant of a separate increased rating of 10 percent for arthritis, right shoulder, residual of Reiter's Syndrome.

9.  Entitlement to an earlier effective date prior to September 11, 1995, for the grant of a separate increased rating of 10 percent for arthritis, left shoulder, residual of Reiter's Syndrome.

10.  Entitlement to an earlier effective date prior to September 11, 1995, for the grant of a separate increased rating of 10 percent for arthritis, right hand, residual of Reiter's Syndrome.

11.  Entitlement to an earlier effective date prior to September 11, 1995, for the grant of a separate increased rating of 10 percent for arthritis, left hand residual of Reiter's Syndrome.

12.  Entitlement to a disability rating in excess of 20 percent for arthritis, cervical spine, residual of Reiter's Syndrome.  

13.  Entitlement to a disability rating in excess of 10 percent for arthritis, lumbar spine, residual of Reiter's Syndrome, prior to November 18, 2010, and in excess of 20 percent thereafter.  

14.  Entitlement to a disability rating in excess of 10 percent for arthritis, right ankle, status-post retrocalcaneal exostosis, residual of Reiter's Syndrome.  

15.  Entitlement to a disability rating in excess of 10 percent for arthritis, left ankle, status-post retrocalcaneal exostosis, residual of Reiter's Syndrome.  

16.  Entitlement to a disability rating in excess of 10 percent for arthritis, right shoulder, residual of Reiter's Syndrome, prior to November 18, 2010, and in excess of 20 percent thereafter.  

17.  Entitlement to a disability rating in excess of 10 percent for arthritis, left shoulder, status-post retrocalcaneal exostosis, residual of Reiter's Syndrome.  

18.  Entitlement to a disability rating in excess of 10 percent for arthritis, right hand, residual of Reiter's Syndrome.  

19.  Entitlement to a disability rating in excess of 10 percent for arthritis, left hand, residual of Reiter's Syndrome.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. R. dela Rosa, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1972 to August 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Atlanta, Georgia Department of Veterans Affairs (VA) Regional Office (RO) in March 1996, July 2009, and March 2011.

The claim for an increased evaluation for Reiter's syndrome was denied by the RO in a March 1996 rating decision, which was affirmed by the Board in a July 2008 decision.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court), and, in November 2009, the Veteran and the VA General Counsel (herein "the parties") filed a Joint Motion for Remand.  This motion was granted in a November 2009 Court order, and the case is again before the Board.

The Veteran testified at a Travel Board hearing which was chaired by a Veterans Law Judge (VLJ) at the Atlanta, Georgia RO in May 2006.  A transcript of the hearing has been associated with the Veteran's VA claims folder.  However, the VLJ who conducted the May 2006 hearing is no longer at the Board.  The Veteran was apprised of this in September 2011 and notified that he had the option to testify at a hearing in front of the another VLJ who would decide his case.  38 C.F.R. § 20.707, 20.717 (2011).  In a letter dated in September 2011, the Veteran responded that he did not wish to have another hearing.  

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

The Veteran's claims for entitlement to an increased rating for Reiter's syndrome, entitlement to TDIU, and entitlement to an increased evaluation for a mood disorder, to include anxiety and depression were previously remanded by the Board in March 2010 for further development.  While the Board sincerely regrets the delay, the case must again be remanded for additional development.

Earlier effective dates

Following the January 2008 Supplemental Statement of the Case, the case was certified to the Board, which rendered a decision dated in July 2008.  A November 2009 Joint Motion for Remand determined that additional reasons and bases were needed and the case was remanded by the Board in March 2010 for additional evidentiary development.  Following the March 2010 Board remand, the Veteran was accorded VA examinations dated in May 2010 and November 2010 regarding the issue of Reiter's syndrome on appeal.  In a March 2011 Supplemental Statement of the Case, the RO granted separate increased ratings for arthritis of the cervical spine, lumbar spine, right ankle, left ankle, right shoulder, left shoulder, right hand, and left hand, as residuals of Reiter's Syndrome, and assigned an effective date of September 11, 1995.  

The Veteran's attorney filed a notice of disagreement dated in September 2011 as to the effective date assigned.  When a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue to the RO for issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Since the Veteran has filed a notice of disagreement with regard to the effective date of entitlement to separate increased ratings for arthritis of the cervical spine, lumbar spine, right ankle, left ankle, right shoulder, left shoulder, right hand, and left hand, a Statement of the Case must be issued on remand pursuant to 38 CFR § 19.29.  

Increased ratings

VA medical records include a February 2008 report of severe inflammatory arthritis, conjunctivitis, and urethritis.  

In May 2010 the Veteran was accorded a compensation and pension (C&P) infectious and immune disabilities examination.  During the examination the Veteran reported his symptoms include:  headache, fatigue, malaise, myalgias, arthralgia, pain behind his eyes, and chills.  He also reported that he got clear water blisters on his head, both arms, and penis.  The examiner found generalized edema.  The Veteran had swollen, stiff, and painful joints located in the entire spine, hands, knees, ankles, hips, shoulders, wrists, and elbows.  He also had diarrhea, abdominal pain, a thickened tongue, and weight fluctuation.  He had enlarged and tender lymph nodes.  He reported chest pain, cough, and shortness of breath.  The Veteran had a staggering gait, sleep disturbance, irritability, and blacked out upon coughing.  He had pain in both eyes and reported that at times it felt like something was crawling in his right eye.  He also reported nasal ulcers.  Physical examination revealed no conjunctivitis, sign of active inflammation/synovitis in the joints, or joint effusion or redness.  He had trace pitting edema of the lower extremity (ankle) but no other signs of swelling.  There was diffuse abdominal tenderness without rebound or guarding and no evidence of organomegaly or chronic liver disease.  There were no rashes noted and no physical findings that were clearly attributed to Reiter's syndrome.  The diagnosis was Reiter's syndrome.  

In November 2010 the Veteran was accorded a C&P joints examination.  During the examination the Veteran reported that he had flare-ups of his shoulder and bilateral ankles which impaired his functionality.  The Veteran reported incapacitating episodes of arthritis occurring two times a year with a duration of one to two weeks.  The examiner indicated that the Veteran had Reiter's syndrome with secondary inflammatory arthritis of the shoulders, ankles, and joints of the fingers of both hands.  The diagnosis was Reiter's syndrome with myofascial pain, inflammation, limited range of motion of the shoulders and ankles bilaterally.  The examiner determined that the findings were consistent with Reiter's syndrome with moderate to severe symptoms of joint pain, stiffness, and limited range of motion of the shoulders with severe limitation in the right shoulder and moderate limitation of the left shoulder.  

The Board notes that the examiners did not address the severity of the Veteran's Reiter's syndrome as regarding symptom combinations resulting in severe impairment of health, nor did they address whether other joints were affected by Reiter's syndrome to include the knees, hips, wrists, and elbows.  Additionally, as VA medical records show that the Veteran reported conjunctivitis and urethritis; these should be addressed in regards to the Veteran's impairment of health.  As such, another examination is warranted.  

Once the Secretary undertakes to provide an examination, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As the May 2010 and November 2010 examinations were inadequate, the Veteran should be accorded a new C&P examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that the duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one"); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (holding that the examiner "must consider the records of prior medical examinations and treatment in order to assure a fully informed examination").  

Dysthymic disorder

The Veteran seeks entitlement to an increased disability rating for dysthymic disorder.  He asserts that he has a sleep disorder and panic attacks about one or twice a week.  The examination report of December 2008, however, indicates that he did not have sleep impairment or panic attacks.  

The Board acknowledges that VA has a duty to assist veterans to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159.  The duty to assist includes providing a thorough and contemporaneous medical examination to assess the current nature, extent, and severity of his disabilities.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007); Snuffer v. Gober, 10 Vet. App. 400 (1997).  As the Veteran asserts that the VA examiner did not ask him about issues on the VA examination and asserts that he suffered from a sleep disorder and weekly panic attacks, the Board finds that another VA examination is warranted.  

Additionally, a review of the record indicates that a copy of the Statement of the Case was sent to the Veteran's previous representative.  See March 2011 notice letter.  A copy of the Statement of the Case must be provided to the Veteran's attorney representative on remand pursuant to 38 CFR § 19.29.

TDIU

In addition to the foregoing, the Veteran seeks entitlement to an effective date prior to May 6, 2006, for the grant of total disability rating for compensation based on individual unemployability (TDIU).  In a rating decision dated in March 2011, the RO granted entitlement to TDIU.  The Veteran's attorney filed a notice of disagreement dated in August 2011 as to the effective date of determination.  When a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue to the RO for issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Since the Veteran has filed a notice of disagreement with regard to the effective date of entitlement to TDIU, a statement of the case must be issued on remand pursuant to 38 CFR § 19.29.  

Since the claims file is being returned it should also be updated to include recent VA treatment records dating from August 21, 2008.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED to the RO for the following action: 

1.  Obtain VAMC medical records dating from August 21, 2008.  

2.  Thereafter, schedule the Veteran for an appropriate examination(s) to assess the severity of his service-connected Reiter's syndrome.  The claims file must be made available to, and reviewed by, the examiner, and the examiner should acknowledge such review in the examination report.  All indicated tests should be performed, and all findings reported in detail. 

Specifically, the examiner should provide the following information:

(a)  Describe all current symptomatology associated with Reiter's syndrome, including but not limited to any visual symptoms; gastrointestinal symptoms (the Veteran reported during the Board hearing that he had diarrhea and weight loss); skin rashes; and genitourinary symptoms.  The examiner should also specifically address the Veteran's reports of conjunctivitis and urethritis in the February 2008 VA medical record and whether these are a manifestation of Reiter's syndrome.  

The examiner should also address whether additional joints are affected by Reiter's syndrome, including the hips, wrists, elbows, and knees.  

(b)  Indicate whether the Veteran's Reiter's syndrome is manifested by symptom combinations productive of weight loss and anemia productive of severe impairment of health or whether the Veteran has severely incapacitating exacerbations occurring four or more times a year or a lesser number over prolonged periods; or constitutional manifestations associated with active joint involvement, which are totally incapacitating.  38 C.F.R. § 4.71a, Diagnostic Code 5002.

(c)  For each affected joint, including but not limited to the ankles, shoulders, hands, cervical spine, lumbar spine, and any other joint the examiner finds is affected by Reiter's syndrome, provide ranges of motion in degrees.  Describe any functional limitation of the affected parts due to pain, weakened movement, excess fatigability, pain with use, or incoordination. Additional limitation of motion during flare-ups and following repetitive use as a result of pain, excess motion, fatigability, weakened motion, or incoordination should also be noted.  DeLuca v. Brown, 8 Vet. App. 202 (1995). The determination should be portrayed in terms of the degree of additional range of motion loss.

3.  Thereafter, schedule the Veteran for a mental disorders examination to assess the severity of the Veteran's service-connected dysthymic disorder.  The claims file must be made available to, and reviewed by, the examiner, and the examiner should acknowledge such review in the examination report.  All indicated tests should be performed, and all findings reported in detail.  If psychiatric disorders other than dysthymic disorder are diagnosed, the examiner should disassociate the symptoms attributable to dysthymic disorder from those attributable to co-existing psychiatric disorders that are not related to his dysthymic disorder.  If such is not possible, the examiner should state that in the examination report.  The examiner should also provide a Global Assessment of Functioning Score and an explanation of what the score represents.  

4.  Issue a statement of the case for the issue of an earlier effective date for the grant of total disability rating for compensation based on individual unemployability (TDIU) and the issues of an earlier effective date for the grant of separate increased ratings for arthritis of the cervical spine, lumbar spine, ankles, shoulders, and hands.  The Veteran must be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal.  See 38 C.F.R. §§ 20.200, 20.202, 20.302(b) (2011).  

5.  Send a copy of the March 2011 statement of the case concerning the claim for an rating for dysthymic disorder to the attorney representative.  

6.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC) in accordance with 38 C.F.R. § 19.31(b)(1), which considers evidence added to the file following the issuance of the supplemental statement of the case in January 2008.  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable laws and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

